 



EXHIBIT 10.29
Novell
Dear Susan:
We are pleased to extend an invitation to you to join the Novell team as General
Manager of the Midwest Area Sales based out of our Rolling Meadows, Illinois
office and employed by Novell Canada, Ltd. The start date of this offer is
March 8,2004. This position reports directly to Ron Hovsepian, your manager and
the President of North America Ops.
Your total target compensation at Novell will be $400,000.00 USD annualized
(less applicable withholding) and will be paid to you in Canadian dollars in
accordance with our Canadian payroll practices. At an exchange rate of .76, this
equals $526,315.79 Canadian dollars annualized (less applicable withholding).
Your total target compensation is composed of 60% base salary and 40% target
Incentive. The amount of target incentive you will earn depends on your
achievement of certain objectives established by your manager and/or department.
Your base salary will be $13,157.89 CAN semi-monthly (less applicable
withholding), which is $316,789.46 CAN annualized (less applicable withholding),
payable in accordance with Novell’s payroll procedures. If you achieve your
incentive target at 100%, you will earn $210,526.32 CAN (less applicable
withholding). For your first three months of employment, the company will grant
you a three-month non-recoverable draw equal to 100% of your monthly target
Incentive. Therefore, you will receive $17,543.86 CAN (less applicable
withholding) at the end of each month during the three-month period. The current
exchange rate of .76 will be used during your first twelve months of employment
with Novell. After your first year of employment a new rate of exchange between
US and Canadian dollars will be established and your salary will be adjusted to
match the new rate of exchange for your total target earnings in the new year.
This process will be repeated annually in making a salary adjustment tied to the
current rate of exchange. Further details are available from your manager, Ron
Hovsepian and HR Vice President, Glade Nelson.
Novell has a highly competitive benefits package that you are eligible to
receive at employment date, to include, without limitation, the accrual of 20
vacation days during your first 12 months of employment Your accrual of vacation
days will not decrease below a minimum of 20 days during your employment with
Novell. Benefits details are available through Human Resources.
You will be recommended to the Option Grant Committee, at the first Committee
meeting following your start date, to be granted 30,000 (thirty thousand)
non-qualified stock options (“Options”) to purchase shares of Novell, Inc.
common stock at the fair market value on the date of the meeting, in accordance
with Novell’s current Stock Plan (as amended) and the standard form of option
agreement. The Shareholder Services Department will issue documentation
confirming the action of the Committee approximately eight weeks following the
Committee meeting.

 



--------------------------------------------------------------------------------



 



You will be recommended to the Option Grant Committee, at the first Committee
meeting following your start date, to be granted the right to purchase 10,000
(ten thousand) shares of Novell common stock (consistent with the terms of the
applicable Novell restricted stock plan). This recommended grant is subject to
the approval of the Committee and is in their sole discretion. If the right to
purchase these shares of Novell Common stock is granted by the Committee, then
such grant will be subject to forfeiture or a repurchase right In favor of
Novell if you terminate employment prior to the lapse of restrictions on the
shares. The restricted stock will vest according to the following vesting
schedule, if you are employed by Novell on the applicable date; 100% cliff vest
on the third anniversary of the date of grant.
Novell will provide you with assistance in completing your visa application in
order to work in the US. It is expected that you will conduct yourself in such a
manner that you will not jeopardize the application process or your eligibility
for Visa approval. Please contact Michelle K. Donohue, Manager, Immigration and
Relocation for immigration questions. Her contact information is as follows:
Michelle.Kelly-Donohue@novell.com , phone: 781-464-8192.
Novell will cover the costs associated with the preparation of your US and
Canadian tax returns, up to $3000 CAN, and provided the entity retained to
perform such services is designated by Novell. No tax equalization will be
provided. You will be responsible for both the Canadian taxes and US taxes that
arise as a result of your living In Canada and working in the US.
Because this position will involve regular travel to Novell’s office in Rolling
Meadows, Illinois, Novell will either arrange for or reimburse you for your
travel to that office and, if necessary, to other locations in the United States
and Canada.
You may terminate your employment at any time by giving Novell two (2) weeks’
prior written notice; however, it is understood and agreed that Novell will be
entitled to waive all or part of that notice and accept your resignation at an
earlier effective date. In the event that Novell decides to terminate your
employment, it may do so, for cause, at any time without notice or payment in
lieu of notice. In the absence of cause, Novell may terminate your employment
upon the provision of the greater of (a) prior written notice or payment in lieu
of notice and, if applicable, severance pay in accordance with the Employment
Standards Ad, 2000; and (b) six (6) months’ base salary. You agree that such
notice or payment will be accepted and received by you in lieu of any additional
notice, statutory severance pay, claim for dismissal damages, or other
compensation of any kind. If Novell provides you with a payment that is greater
than the notice and severance pay to which you would otherwise be entitled under
the Employment Standards Act, 2000, it will require you to execute a full and
final release in its favor, in a form acceptable to Novell.
Please show your acceptance of this offer by signing in the space below, return
one copy to me and retain the second for your files. By signing this letter, you
will also confirm that this agreement supersedes and prevails over all other
prior agreements, understandings or representations of Novell. This offer is
contingent on the successful completion of background and reference checks.

 



--------------------------------------------------------------------------------



 



The terms described in this letter will be the terms of your employment. Any
additions or modifications to these need to be in writing and signed by you and
the Human Resources Department of Novell Canada. The provisions of this letter
shall be governed by and construed in accordance with the laws of the province
of Ontario, Canada. As such, you will be an employee of Novell Canada, Ltd.
Novell’s success depends directly on the quality of its people. We endeavour to
provide all employees with a stimulated, rewarding environment in which they can
maximize to their potential. Susan, I look forward to your joining Novell for a
mutually beneficial relationship. If you have any questions or wish to discuss
this offer, please feel free to contact me at (801)861-5304.
Yours truly,
/s/ Glade Nelson
Glade Nelson
Vice President Human Resources
North America Reid Operations
Please fax your acceptance to 801-861-5520 and then mail the original to Novell,
Inc. 1800 South Novell Place, Attn: Judy King, PRV-D-232, Provo, UT 84606-6194.

 



--------------------------------------------------------------------------------



 



Offer of Employment Accepted:
I confirm having read and accepted the foregoing terms of employment and
acknowledge having received a true copy of this agreement
/s/ Susan Heystee          Date: Feb. 14, 2004
Susan Heystee
Anticipated Start Date: March 8,2004

 